internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc corp - plr-127290-00 date date number release date index number p sub sub sub sub sub sub sub sub plr-127290-00 sub sub sub sub sub sub holdings llc llc state x state y business a business b business c business d business e date s plr-127290-00 year t u v dear this letter responds to your date request for rulings on a significant federal_income_tax subissue present in a proposed transaction see sec_3 of revproc_2000_3 2000_1_irb_103 additional information was submitted in letters dated date and date the facts submitted for consideration are substantially as set forth below p a state x corporation is the publicly traded parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return p is proposing to sell certain of its lines of business and restructure the p consolidated_group p operates business d directly and indirectly through several subsidiaries p owns percent of sub a holding_company sub separates p’s business d from subsidiaries that operate other businesses sub owns percent of subs - and previously owned percent of the stock of sub sec_2 - on date s sub sold all of the stock of sub sec_2 - sub sec_2 - are and were engaged in business a sub is engaged in business b subs - are engaged in business c and subs - are engaged in business e as part of the proposed restructuring p will form and own all of the interests in llc a state x single-member limited_liability_company sub will merge with and into llc p will also form and own percent of holdings a corporation organized under the laws of state y holdings will form and own all of the interests in llc a state x single-member limited_liability_company for valid business reasons p will merge with and into llc the merger the following steps will or have been taken i prior to the merger p has purchased common_stock pursuant to a general stock repurchase program the program was begun in year t and approximately v percent of common_stock has been purchased to date the stock repurchases ii prior to the merger p will redeem u dollars of its total preferred_stock outstanding and will tender to acquire its remaining class of preferred_stock the redemptions plr-127290-00 iii prior to the merger sub has sold the stock of sub sec_2 - and will sell the stock of sub and subs - the subsidiary sales iv prior to the merger p will form llc and sub will merge with and into llc the liquidation it is intended that llc be disregarded for federal_income_tax purposes under sec_301_7701-3 v prior to the merger p will form holdings and holdings will form and own all of the interests in llc vi subsequent to the merger llc will transfer ownership of sub sub14 and llc to holdings it is intended that llc be disregarded for federal_income_tax purposes under sec_301_7701-3 vii subsequent to the merger holdings will sell llc which holds the assets comprising business d the subsequent sale the taxpayer has made the following representations concerning the liquidation a p on the date of adoption of the plan_of_liquidation of sub the plan and at all times until the final liquidating_distribution is completed will be the owner of at least of the single outstanding class of sub stock b no shares of sub stock will have been redeemed during the years preceding adoption of the plan c all transfers from sub to llc pursuant to the plan will be made within a single taxable_year of sub d when the liquidation occurs the assets and liabilities of sub will pass by operation of law to llc and sub will cease to exist e sub will retain no assets following the final liquidating_distribution f sub will not have acquired any assets in any nontaxable_transaction at any time except for acquisitions occurring more than years before the date of adoption of the plan g no assets of sub have been or will be disposed of by either sub llc or p except for the sale of sub sec_2 - dispositions in the ordinary course of business and dispositions occurring more than years before adoption of the plan h the liquidation of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of plr-127290-00 the businesses or assets of sub if persons holding directly or indirectly more than in value of the sub stock also hold directly or indirectly more than in value of the stock of recipient for purposes of this representation ownership will be determined by applying the constructive_ownership rules of sec_318 as modified by sec_304 i before adoption of the plan no assets of sub will have been distributed in_kind transferred or sold to p except for i transactions that occurred in the normal course of business and ii transactions occurring more than years before the adoption of the plan j sub will report all earned_income represented by assets that will be transferred to llc such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc k the fair_market_value of the assets of sub will exceed its liabilities at the date of the adoption of the plan and immediately before the time the liquidation occurs l there is no intercorporate debt existing between p and sub and none has been cancelled forgiven or discounted except for transactions occurring before the date p initially acquired sub stock and for certain existing intercorporate debt which is expected to be paid in full by sub prior to the liquidation m p is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code n all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed liquidation of sub have been fully disclosed o llc will be a domestic eligible_entity with a single owner that has not elected to be treated as an entity separate from its owner the taxpayer has submitted the following representations in connection with the merger p the fair_market_value of the holdings stock and other consideration received by each shareholder of p will be approximately equal to the fair_market_value of p’s stock surrendered in the exchange q there is no plan or intention by the shareholders of p who own or more of p’s stock and to the best of the knowledge of p’s management there is no plan or intention on the part of the remaining shareholders to sell exchange or otherwise plr-127290-00 dispose_of any of the shares of holdings stock received in the transaction r immediately following consummation of the transaction the shareholders of p will own all of the outstanding holdings stock and will own such stock solely by reason of their ownership of p’s stock immediately prior to the transaction s immediately following consummation of the transaction holdings will possess the same assets and liabilities except for assets distributed to shareholders who receive cash or other_property assets used to pay dissenters to the transaction and assets used to pay expenses_incurred in connection with the transaction as those possessed by p immediately prior to the transaction assets distributed to shareholders who receive cash or other_property except for the stock repurchases assets used to pay expenses assets used to pay dissenters to the transaction and all redemptions and distributions except for the redemptions and regular normal dividends made by p immediately preceding the transaction will in the aggregate constitute less than of the net assets of p it is expected that dissenting shareholders will own less than of p’s stock t at the time of the transaction p will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in p except for employee stock_options issued in the normal course of business u holdings has no plan or intention to reacquire any of its stock issued in the transaction v holdings has no plan or intention to sell or otherwise dispose_of any of the assets of p acquired in the transaction except for the subsequent sale and dispositions made in the ordinary course of business w the liabilities of p assumed by holdings plus the liabilities if any to which the transferred assets are subject were incurred by p in the ordinary course of its business and are associated with the assets transferred x following the transaction holdings will continue the historic_business e of p or use a significant portion of p’s historic_business e assets in a business y p holdings and shareholders will pay their respective expenses if any incurred in connection with the transaction z p is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 of the code plr-127290-00 aa llc will be a domestic eligible_entity with a single owner that has not elected to be treated as an entity separate from its owner bb to the best of p’s knowledge and belief the merger qualifies as an f reorganization provided that the existence of or actions taken pursuant to a the stock repurchases b the redemptions c payments to any dissenters from the merger d sales of business a business b business c and business d and e the use of llc do not prevent the merger from so qualifying based solely on the information submitted and the representations made we rule as follows the liquidation will constitute a complete_liquidation of sub under sec_332 sec_301_7701-2 -2 c i -3 b ii sec_332 sec_1_332-2 no gain_or_loss will be recognized by p or sub as a result of the liquidation sec_337 sec_336 sec_332 the stock repurchases redemptions subsidiary sales subsequent sale and use of llc will have no effect on the qualification of the merger under sec_368 see revrul_96_29 1996_1_cb_50 sec_1_368-1 and e of the income_tax regulations we express no opinion about the tax treatment of the transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above ruling this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transaction covered by this letter should attach a copy of the letter to its federal_income_tax return for the taxable_year in which the transaction is consummated plr-127290-00 pursuant to a power_of_attorney on file in this office we have sent a copy of this letter to the taxpayer’s representative sincerely yours associate chief_counsel corporate by __________________________ mark s jennings chief branch
